DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (2018/0011424).
Regarding claim 1, Sasaki discloses a toner storage case (3a; see figure 2; and paragraph 26) comprising:
a case main body (22; see figures 2-3 and paragraph 26) in which toner is stored;
a rotary member (44; see figure 3; and paragraph 27) provided in the case main body and configured to move the toner by being rotated;
a support shaft portion (44b; see figure 3; and paragraph 43) rotatably supporting the rotary member;
(the part of item 22 enclosing item 44d; see figures 3-5; and paragraph 53) including a bearing hole that rotatably supports the support shaft portion in a state where the support shaft portion is inserted in the bearing hole; and
a toner returning portion (44d) provided on an outer peripheral surface of the support shaft portion and configured to return the toner that has entered the bearing hole, in an outward direction toward an outside of the bearing hole as the rotary member is rotated (see figures 3-5; paragraph 53).  

Regarding claim 2, Sasaki discloses the toner storage case according to claim 1, wherein
the toner returning portion is an inclined groove or an inclined rib that is formed on the outer peripheral surface of the support shaft portion and configured to move, in the outward direction, the toner that has entered a gap between the outer peripheral surface and the bearing hole (see figures 3-5 and paragraph 53).  
Regarding claim 5, Sasaki discloses the toner storage case according to claim 1, wherein
the rotary member is a stirring member configured to stir the toner in the case main body by being rotated (see paragraph 27).  
Regarding claim 6, Sasaki discloses the toner storage case according to claim 1, wherein
the case main body includes a toner discharge port (22h; see figure 3; and paragraph 37) in a bottom surface thereof, and
the rotary member is a conveyance member that, by being rotated, conveys the toner in the case main body toward the toner discharge port (see paragraph 27).  
Regarding claim 7, Sasaki discloses an image forming apparatus (100; see figure 1; and paragraph 17) comprising:
the toner storage case according to claim 1 (see figures 1-2; and paragraphs 17 and 25-26),
wherein the image forming apparatus forms an image on a sheet member by using the toner stored in the toner storage case (see paragraph 21). 
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest, "the support shaft portion includes an inner hole ... bored from an end surface of the support shaft portion in an axial direction ... toward an inside of the support shaft portion ...", in combination with the remaining claim elements as set forth in claim 3, and claim 4 depending therefrom.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/GEOFFREY T EVANS/Examiner, Art Unit 2852